Title: From John Quincy Adams to John Adams Smith, 28 May 1821
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir,
					Washington 28 May 1821.
				
				The Bearer of this letter, a Mr W. E.  Horner Professor of Anatomy in the University of Pennsylvania visits Europe with views having reference to his profession. Recommended by the respectability of his own character and by the friendship of his relative, Mr Moore, a Member of Congress from the state of Virginia, of which Mr Horner is a Native, I take pleasure in the opportunity of introducing him to your acquaintance, and of requesting in his favour your friendly and obliging attentions.I am, Dear Sir, your friend and faithful / Servant, 
				
					John Quincy Adams.
				
				
			